Citation Nr: 1310211	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  10-45 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Dale L. Buchanan, Attorney at Law


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from October 1950 to October 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio (Tiger Team), that granted service connection for bilateral hearing loss and tinnitus and assigned a 20 percent and 10 percent rating, respectively, both effective November 15, 2007.  Although the Veteran initiated an appeal with respect to both ratings, on his October 2010 VA Form 9, he limited his appeal to just the rating for bilateral hearing loss.  The RO in Atlanta, Georgia, has retained jurisdiction over the case throughout the course of appeal. 

The appeal of the Veteran's claim for an initial rating in excess of 20 percent for bilateral hearing loss emanates from his disagreement with the initial noncompensable rating assigned following the grant of service connection of this disability.  See April 2009 statement from the Veteran's attorney and April 2010 notice letter.  Accordingly, the Board has characterized the claim as one for a higher initial rating, in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In June 2012, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the appeal period, the Veteran's has had, at worst, Level VI hearing loss in the right ear and Level IV hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The claim arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as the initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of such prejudice in this case.



The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA and private treatment records.  His personal statements have been added to the record as well.  No outstanding evidence has been identified that has not otherwise been obtained.

VA has also provided the Veteran with VA examination in March 2008 and July 2012 to determine the nature and severity of his disability. 38 C.F.R. § 3.159(c)(4). To that end, when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The July 2012 examiner noted the Veteran's reports of difficulty distinguishing words and understanding speech, particularly in the presence of noise or in more difficult listening environments with competing sounds, all of which affected his ordinary conditions of life, including his ability to work; and the March 2008 examiner noted the Veteran's reports of difficulty hearing and understanding speech.  Accordingly, the Board finds that the examiners fully considered the functional effects of his hearing loss.

The Board remanded the claim in June 2012 so that the RO could review additional medical evidence submitted by the Veteran and to afford him a new examination in light of the new medical evidence showing that his hearing loss had possibly gotten worse.  The Veteran was afforded the above referenced July 2012 examination that yielded the findings necessary to rate the Veteran's disability.  The remand instructions were thereby complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

In November 2012, the Veteran's representative, a private attorney, notified the Board that he was no longer representing the Veteran.  No reason was given for this action.  There is also no indication that the attorney advised the Veteran of intent or desire to withdraw his representation.

In a February 2013 letter, the Board informed the attorney that pursuant to 38 C.F.R. § 20.608, a representative wishing to withdraw representation subsequent to certification of the appeal must submit a motion of withdrawal with the Board, showing good cause for the withdrawal.  The Rule was not only cited but discussed in detail, to include the manner by which he could file to withdraw.  The attorney was provided 30 days to respond; and, if no response was received, he was advised that the Board would assume that he wished to remain the Veteran's representative.  To date, no such motion has been received by the Board.  The November 2012 correspondence is without effect as to representation of the issue presently certified to the Board on appeal.  Thus, the Board assumes this private attorney remains the Veteran's representative with respect to the remaining issue on appeal.

The Board also notes that the Veteran was provided a copy of the February 2013 letter to the attorney.  He was also provided general notice of his options for appointing a new representative, if chose to select one.  He was informed that he had 30 days to respond to the letter.  The Veteran has not responded.  Thus, as the Veteran has been informed of his attorney's request to withdraw representation, and the Veteran was given an opportunity to respond to such notification, the Board will proceed as if this private attorney remains the Veteran's representative with respect to the remaining issue on appeal. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  
See Lendenman v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. § 4.85 (2012).  

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through XI for profound deafness.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2012).

The Veteran's entire history is to be considered when making a disability determination.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When a Veteran takes issue with the initial rating assigned when service connection is granted for a particular disability, the Board must evaluate the relevant evidence since the effective date of the award and may assign separate ratings for separate periods of time based on facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Analysis

The Veteran was afforded a VA audiological examination in March 2008.  The following audiometric findings were reported:

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db):	25	70	85	95	68.75
Left (db):	45	60	80	90	68.75

Speech audiometry results revealed speech recognition ability of 72 percent in the right ear and 84 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.

Applying these values to the rating criteria results in a numeric designation of level VI in the right ear and Level III in the left ear.  See 38 C.F.R. § 4.85, Table VI (2012).  Application of the level of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a rating of 10 percent.  However, the values for the right ear meet the criteria of 38 C.F.R. § 4.86(b) for exceptional patterns of hearing impairment.  Such would shift the numeric designation of the right ear to level VII.  Level VII hearing in one ear with Level III hearing in the other ear does not warrant more than a 20 percent rating, according to Table VII at 38 C.F.R. § 4.85.   

Private treatment records from Associates in ENT show that the Veteran was given an audiology examination in March 2010.  While the audiometric findings were essentially consistent with those found on VA examinations, there is no indication that a Maryland CNC test was performed to determine speech discrimination.  Hence, the test does not meet the requirements of 38 C.F.R. § 4.85 for a valid examination.  Under that regulation, speech discrimination must be tested using the Maryland CNC word list.  

The most recent measurements of the Veteran's hearing ability in the record come from the VA audiological examination conducted in July 2012, in accordance with the Board's June 2012 remand.  The evaluation produced the following audiometric findings: 

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db):	25	65	80	95	66.25
Left (db):	40	65	75	90	67.50

Speech audiometry results revealed speech recognition ability of 68 percent in the right ear and 82 percent in the left ear.  The diagnosis was again bilateral sensorineural hearing loss.

These values do not meet the criteria of 38 C.F.R. § 4.86(a) or (b) for exceptional patterns of hearing impairment.  Applying these values to the rating criteria results in a numeric designation of level VI in the right ear and Level IV in the left ear.  See 38 C.F.R. § 4.85, Table VI (2012).  Application of the level of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a rating of 20 percent.

Accordingly, there has been no point in the appeal period when the disability met or approximated the criteria for a rating in excess of 20 percent.  The Board has considered whether a "staged" rating is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The record, however, does not support assigning different percentage disability ratings during the period in question.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.7, 4.21 (2012).

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2012). 
 
The question of an extraschedular rating is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The Veteran's disability, as discussed above, is manifested by symptomatology contemplated by the rating criteria.  The Veteran claimed during his July 2012 VA audiology examination that his hearing disability affected his ability to work.  However, he has not submitted any evidence of loss of employment or time lost from work due to his hearing loss.  The rating schedule does contemplate industrial impairment and considerable time lost from work.  38 U.S.C.A. § 1151; 38 C.F.R. § 4.1 (2012).  Accordingly, the Board finds that the impact on employment is contemplated by the rating schedule.  No other factors have been reported that are outside the rating schedule.  Hence, referral for consideration of an extraschedular rating is not warranted.

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2012).  
Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2010) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In this case there is no evidence of unemployability.  During the March 2008 audiological examination, the Veteran reported that after service, he had worked in sales for 9 years, as a mechanic for 5 years, as a lubrication specialist for 6 years, and as a part-time mechanic for 35 years.  During his July 2012 VA audiological examination, the examiner did not indicate whether the Veteran was employed or not.  The Veteran reported that his hearing loss affected his ability to work, but he has not reported that he was unemployable due to the disability.  There is also no allegation or evidence of unemployability due to the Veteran's hearing loss disability elsewhere in the record.  Accordingly, the Board finds that further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).




ORDER

Entitlement to a higher initial rating for bilateral hearing loss is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


